Citation Nr: 9936178	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
bilateral fracture of the mandible, currently evaluated as 
zero percent disabling.

2.  Entitlement to service connection for cognitive defect.

3.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active duty for training from February 1983 
to July 1983, and was on inactive duty training status in 
January 1985 at the time of her service-connected jaw injury.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that (1) granted service 
connection for residuals of a bilateral fracture of the 
veteran's mandible, and assigned a zero percent evaluation 
under diagnostic code 9904, effective from June 1996; (2) 
denied service connection for cognitive defect; and (3) 
denied service connection for defective vision.  The veteran 
submitted a notice of disagreement in June 1997, and the RO 
issued a statement of the case in August 1997.  The veteran 
submitted a substantive appeal in June 1998.  A notice of 
disagreement has not been filed with respect to the March 
1999 RO denial of service connection for headaches and facial 
pain.


FINDINGS OF FACT

1.  Residuals of a bilateral fracture of the mandible are 
manifested primarily by subjective complaints of pain on wide 
jaw opening, observed irregularity and clicking of the 
temporomandibular joints on motion, and the traumatic loss of 
teeth nos. 4, 13, and 28.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current cognitive 
defect.

3.  The veteran has not submitted competent (medical) 
evidence linking a current cognitive defect to an incident of 
service or to a service-connected disability.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current eye 
disability.

5.  The veteran has not submitted competent (medical) 
evidence linking a current eye disability to an incident of 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for residuals of 
the bilateral fracture of the mandible are more closely 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.44, 4.45, 4.150, Code 9905 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

2.  The claim for service connection for cognitive defect is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for defective vision is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of bilateral fracture of the veteran's 
mandible.

A.  Factual Background

The veteran had active duty for training from February 1983 
to July 1983, and was on inactive duty training status in 
January 1985.

Service department records show that, in January 1985, the 
veteran fainted during roll call formation and fell on her 
face, breaking and chipping several teeth and fracturing her 
jaw bone.  There was no evidence of drug or alcohol 
involvement.  X-rays revealed fractures of the right condyle 
and left ramus.  The veteran underwent a surgical procedure 
at The Washington Hospital for the reduction and fixation of 
the bilateral mandibular fractures plus removal of three 
traumatically fractured teeth:  the maxillary right and left 
2nd bicuspids and the mandibular right 1st bicuspid.  These 
are teeth nos. 4, 13, and 28 in the VA numbering system

VA medical records show that the veteran reported in January 
1992 that her right ear popped when she chewed, and that it 
had been doing so on and off for approximately one year.

Outpatient treatment records from the offices of Dr. Adler 
and Associates show that the veteran was seen for complaints 
of headache and neck pain, and gave a history of motor 
vehicle accidents in 1988 and 1995.

The veteran underwent a VA dental examination in July 1996.  
She reported that her jaw hurts when she eats something hard 
or opens her mouth wide.  X-rays revealed advanced alveolar 
bone loss around the remaining teeth and caries; no residuals 
of the fracture were detectable.  Upon examination, there 
were no oral lesions.  Partial absence of teeth was as 
follows:  1, 3, 4, 5, 10, 13, 14, 15, 16, 17, 18, 19, 20, 29, 
30, 31, and 32.  Periodontal disease was present, complicated 
by poor oral hygiene and caries.  The veteran was able to 
make the usual jaw movements freely; she appeared to be 
uncomfortable more from the manipulation required of the 
examination, rather than from any other problem found.  The 
examiner noted that the partial absence of teeth affects the 
veteran's ability to masticate or chew food properly, and the 
loss of teeth affects her appearance.

The veteran underwent a VA visual examination in July 1996.  
She reported a history in 1985 of head and facial injuries 
with unconsciousness.  There was no history of eye injury or 
visual complaints.  The assessment was normal for both eyes. 
On general medical examination at that time she gave a 
history of lumbar disc surgery in 1990, bilateral hip 
replacement in 1992, and cervical spine fusion in 1992.

A June 1997 RO rating decision granted service connection for 
fracture of mandible, bilateral, and assigned a zero percent 
evaluation under diagnostic code 9904, effective from June 
1996.

The veteran underwent a VA dental and oral examination in 
August 1998.  She reported that, in 1985, her fractured jaw 
was fixated with wires, which were kept in place for three 
months.  The veteran reported that she began having face pain 
on the left cheek area after her fall, which was intense at 
times and seemed to begin in the area of apex of tooth number 
10 and radiated upward, causing headaches on the left side of 
her face and head.  She reported that tooth number 10 was 
extracted in 1986, and that the severe pain and headaches 
stopped, although she continued to have headaches on the left 
side of her head every month at the time of menses.  The 
veteran also reported tender gum, missing posterior teeth, 
difficulty chewing, difficulty digesting her food, stiffness 
to her face when she smiled, and clicking and popping in both 
temporomandibular joints.  The veteran reported the need to 
manipulate her jaw to pop it back into position after eating, 
and reported no pain in her temporomandibular joints.  Upon 
examination, there was full range of motion of her mandible.  
On palpation of the temporomandibular joints while opening 
and closing, there was irregularity in joint action with 
clicking.  Her masticatory function was poor due to lack of 
all posterior occlusion due to missing posterior teeth.  Her 
missing teeth are tooth numbers 1, 3, 4, 5, 10, 13, 14, 15, 
16, 17, 18, 19, 20, 29, 30, 31, and 32.  The examiner noted 
that a prosthesis would improve her masticatory services.  
The veteran had no limitation of intra-incisal or lateral 
excursions.  The body of the mandible and the maxilla had 
loss bone around the remaining teeth, consistent with 
periodontal disease; vertical height of the mandible and 
maxilla in the edentulous areas was reduced, consistent with 
old extraction diagnosed with periodontal disease and poor 
masticatory function, due to loss of posterior teeth.
 
The veteran underwent a VA neurological disorders 
(miscellaneous) examination in September 1998 for an 
evaluation of headaches and memory problems.  During that 
examination, she reported having facial pain immediately 
after her surgery on the jaw for the fracture, which involved 
both condyle and ramus.  The veteran reported that the pain 
then was more severe, although she continues having 
intermittent difficulty.  The veteran also stated that her 
left-sided headaches began shortly after the initial injury 
and jaw fracture.  The examiner noted that, based on review 
of the record, the veteran did have intermittent headache 
complaints in the years following the injury.  On general 
examination, there was no crepitus on manipulating the 
temporomandibular joints; there were no bruits.  The 
headaches were described as pain over the left side of the 
jaw radiating to the left temple and eye; occasionally they 
radiated to the left neck.  She described blurring vision 
bilaterally at times with no throbbing, although the pain was 
quite intense.  Aspirin provided some relief of the headache, 
which lasted from 3 to 4 days.  Prior to the jaw fracture, 
the veteran remembered having tension type headaches, 
although none localized to the left face and head and none of 
such intensity.  The veteran was diagnosed with atypical 
facial pain, post-traumatic in origin, given the history, 
focalization of pain, and trigger point of relief obtained by 
palpation in the left gum.  Another potentially exacerbating 
factor and potentially a cause for the unexplained syncopal 
spell in the first place was the focal EEG 
(electroencephalogram) and history suggestive of partial 
epilepsy with aura.

Records show that an MRI of the veteran's head in September 
1998 revealed no evidence of acute intracranial hemorrhage, 
mass effect, midline shift, infarct, or extra-axial fluid 
collection.  Multiple foci of abnormal signal within the 
periventricular deep white matter, of non-specific nature, 
were suggestive of possible early small vessel ischemic 
disease.  There was disruption of the superior odontoid at 
the left of the anterior arch.  There was no associated soft 
tissue mass or edema.  This finding was suggestive of 
possible old fracture with non-union.


B. Legal Analysis

The veteran's claim for a higher evaluation for the residuals 
of a bilateral fracture of the mandible is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.44, 4.45, 4.59.  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of motion and the relative loss of 
masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  Severe associated 
disability warrants a 30 percent evaluation.  38 C.F.R. § 
4.150, Code 9903.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment  A 10 percent evaluation 
requires moderate displacement.  A 20 percent evaluation 
requires severe displacement.  38 C.F.R. § 4.150, Code 9904.

Limitation of motion of the temporomandibular articulation is 
rated as follows:  A 10 percent rating requires limitation of 
the range of lateral excursion from 0 to 4 millimeters or of 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters.  A 20 percent rating is warranted for limitation 
of the range of inter-incisal motion from 21 to 30 
millimeters.  A 30 percent rating is warranted for limitation 
of the range of inter-incisal motion from 11 to 20 
millimeters.  A 40 percent rating is warranted for limitation 
of the range of inter-incisal motion from 0 to 10 
millimeters.  38 C.F.R. § 4.150, Code 9905.

A review of the record shows an RO rating decision that 
assigned the veteran a noncompensable rating for malunion of 
the mandible under diagnostic code 9904.  

A report of the veteran's dental examination in August 1998 
reflects full range of motion of the mandible, and no 
limitation of intra-incisal or lateral excursions.  On 
palpation of the temporomandibular joints while opening and 
closing of the veteran's mouth, there was irregularity in 
joint action with clicking.  The examiner noted that the 
veteran had poor masticatory function, due to the loss of 
posterior teeth.  While the teeth lost in the 1985 injury 
were two bicuspids and a cuspid rather than molars, the Board 
will interpret the evidence in the light most favorable to 
the veteran and find that the service-connected loss of teeth 
as well as the original injury may have at least contributed 
to the masticatory dysfunction.

Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that she has pain in her jaw on opening wide and on 
chewing. 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

After consideration of all the evidence, including the 
veteran's statements, the Board finds that residuals of the 
bilateral fractures of the mandible are manifested primarily 
by subjective complaints of pain on wide jaw opening, 
observed irregularity and clicking of the temporomandibular 
joints on motion, and the traumatic loss of teeth nos. 4, 13, 
and 28.

Under the circumstances, the evidence with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, supports the assignment of 
a 10 percent rating for limitation of motion of the 
temporomandibular articulation under diagnostic code 9905 
based on functional impairment that is the equivalent of 
limitation of motion of the jaw to the 31-40 mm. excursion 
range.  The evidence does not indicate that residuals of a 
bilateral fracture of the mandible produce any limitation of 
motion or severe impairment that would warrant a higher 
rating. Nor is there evidence in the record that the 
veteran's residuals of a bilateral fracture of the mandible 
present exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to jaw pain more nearly approximate the criteria for a 10 
percent rating under diagnostic code 9905.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Accordingly, a 10 percent rating is warranted for residuals 
of a bilateral fracture of the mandible.  The Board finds 
that the evidence shows that this level of impairment due to 
nonunion of the mandible and jaw pain has existed since the 
effective date of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


II.  Service connection for cognitive defect,
and for defective vision.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

A.  Cognitive Defect

In this case, service medical records are negative of 
manifestations of any cognitive defect.  Records dated in 
March 1983 show that the veteran was referred for a mental 
status examination following a three-week observation period 
due to the veteran's exhibited inability to comprehend and 
adapt to the military.  The veteran reported being highly 
motivated for continued service, and described herself as a 
slow learner.  The veteran denied any special education, but 
did request assistance in learning new skills through 
supportive counseling.  Upon examination, the veteran was 
oriented times three; her mood was unremarkable; her affect 
was appropriate.  The veteran denied suicidal/homicidal 
ideations; her thought process and content were normal, and 
her insight and judgment were good.  The examiner's 
impression was adjustment disorder.  The veteran was allowed 
to return to duty, and to obtain supportive counseling.  
Service medical records at the time of separation from active 
duty in June 1983 report normal neurologic and psychiatric 
systems.  Hence, no cognitive defect was noted in service.

Statements of the veteran in the claims folder are to the 
effect that she suffers from a cognitive defect due to the 
head injury in service involving a bilateral fracture of her 
mandible and loss of teeth.  These statements by the veteran 
are not considered competent to prove medical diagnosis or 
causation. Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

At a VA examination in September 1998, the veteran reported 
having left-sided headaches that began shortly after her 
injury.  She also reported intermittent difficulty with 
comprehension and her memory.  Upon examination, it was noted 
that the veteran's history was quite suggestive of partial 
epilepsy and that this might include intermittent confusion 
with partial complex type.  The examiner also noted that 
"partial epilepsy with aura" was potentially a cause for 
the unexplained syncopal spell in the first place.  The Board 
finds that the evidence of record does not link any cognitive 
defect to an incident of service or to a service-connected 
disability. A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Again, the veteran's 
statements are not considered competent to establish medical 
causation.  Therefore, the veteran's claim for service 
connection for cognitive defect is not plausible, and it is 
denied as not well grounded.

The veteran is advised that she may reopen the claim for 
service connection for cognitive defect at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that diagnoses a current cognitive defect and 
links it to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Defective Vision

Service medical records note that the veteran wore glasses 
only for distance.

The veteran underwent a VA visual examination in July 1996.  
She reported her head injury in service involving the 
bilateral fracture of her mandible and loss of teeth.  
Although there was no history of an eye injury, the veteran 
reported difficulty with comprehension since that time and 
wondered if her difficulty was visual in nature.  The veteran 
did not report any visual complaints.  Upon examination, 
best-corrected visual acuity at distance was 20/20, in each 
eye.  The external exam, versions, and confrontation visual 
fields were within normal limits; no relative afferent 
pupillary defect was seen.  Slit evaluation exhibited normal 
anterior chamber, cornea, conjunctiva, lens, lids, and iris 
in both eyes.  The intraocular pressure was 15 millimeters in 
each eye, approximately due to very poor cooperation by the 
veteran.  Dilated fundus evaluation showed a cup to disk 
ratio of approximately .25 in both eyes with a normal macula, 
vessels, periphery, and disks.  Cover test, with correction, 
revealed three prism diopters of exophoria at 40 centimeters.  
The veteran was "ortho" at distance.  The examiner's 
assessment was normal examination in both eyes.
 
In this case, the Board notes that the claims folder contains 
medical evidence of neither a current eye disability nor 
defective vision. A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.
  
Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link a current eye 
disability to an injury in service or to a service-connected 
disability.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Again, the veteran's 
claim for service connection for defective vision is not 
plausible, and it is denied as not well grounded.

The veteran is advised that she may reopen the claim for 
service connection for defective vision at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder, 
with an opinion that links the veteran's claimed disorder to 
an incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

C.  VA's Duty to Assist

The veteran argues that the Board should remand the claims to 
the RO for additional development because various provisions 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 require that a claim be 
"fully developed" before a determination is made as to 
whether it is well grounded.  See Part III,  1.03a, and Part 
VI,  1.01b, 2.10f.  The full development these provisions 
call for seems to be triggered by a "reasonable 
probability" of a well-grounded claim ( 1.01b), or a claim 
which is "potentially plausible on a factual basis" ( 
2.10f).  On the facts presented in each claim-a history 
suggestive of partial epilepsy with intermittent difficulties 
with comprehension, and no current eye disability-the Board 
finds no such "potential plausibility" or "reasonable 
probability."  And the Board finds that "potentially 
plausible" cannot be so broad as to encompass every claim, 
because to do so would render the statutory scheme of 
38 U.S.C.A. § 5107 a nullity.  See Meyer v. Brown, 9 Vet. 
App. 425, 434 (1996).  Finally, the Court held that the 
provisions in M21-1, Part III, 1.03(a) and Part VI, 2.10(f) 
are invalid because they are contrary to 38 U.S.C.A. 
§ 5107(a).  Morton v. West, No. 96-1517 (U.S. Vet. App. 
Jul. 15, 1999).  These manual provisions have been rescinded, 
effective August 30, 1999.



ORDER


A 10 percent rating is granted for residuals of bilateral 
fracture of the mandible, subject to the regulations 
applicable to the payment of monetary awards.

The claim for service connection for cognitive defect is 
denied as not well grounded.

The claim for service connection for defective vision is 
denied as not well grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

